Title: From George Washington to Samuel Miles, 23 December 1780
From: Washington, George
To: Miles, Samuel


                        
                            Sir
                            Head Quarters New Windsor 23d Decemr 1780
                        
                        Mrs Blair will deliver you about two thousand soldiers shirts, the production of the Contributions of the
                            Ladies for the supply of the Army. You will be pleased to have these put up in tight Casks in the following
                            proportions—eight hundred to be directed and forwarded to Genl Wayne or Officer commanding the Penna line near Morris
                            town. Two hundred to Colo. Shreve or Officer commandg the Jersey line near Pompton—The remainder to the Deputy Cloathier
                            Genl at Newburgh You will inform each of the above, at the time of forwarding, from whence the shirts came. I shall give
                            more particular directions for their distribution. I am &c.

                    